Citation Nr: 0122740	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 26, 1991, 
for a grant of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968; he died on March [redacted], 1977.  The appellant 
is his son.  

This matter arises from a June 1999 decision rendered by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota, that granted 
the appellant DIC benefits effective August 26, 1991, but not 
earlier.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 


FINDINGS OF FACT

1.  The veteran died as the result of generalized 
carcinomatosis due to carcinoma of the bladder on March [redacted], 
1977.

2.  An application for DIC benefits was submitted to VA on 
behalf of the appellant on August 26, 1991.  


CONCLUSION OF LAW

The proper effective date for a grant of DIC benefits based 
upon the veteran's death on March [redacted], 1977, is August 26, 
1991, the date that a claim for service connection for the 
cause of the veteran's death was submitted on behalf of the 
appellant.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.152(c)(2), 3.400(c)(2) (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify the claimant as to the information and evidence 
necessary to substantiate a given claim for VA benefits.  It 
is applicable to all claims filed on or after the date of 
enactment, or those filed before the date of enactment, and 
not yet final as of that date.  See 38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 2000); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991),

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in conjunction 
with the claim.  The RO has made reasonable efforts to obtain 
evidence relevant to the claim, the appellant has been 
afforded the opportunity to submit evidence and arguments in 
conjunction with the claim, and he has been offered an 
opportunity to have a personal hearing.  By virtue of the 
statement of the case furnished to him, he was given notice 
of the information or evidence necessary to substantiate his 
claim.  Thus, in view of the actions by the RO in this case, 
no further assistance or evidence is deemed necessary under 
the VCAA.  


II.  Effective Date of the Grant of DIC Benefits

The appellant contends that he should be awarded DIC benefits 
from the date of the veteran's death.  He claims that the 
disability that resulted in the veteran's demise was 
manifested to a compensable degree within one year following 
the veteran's discharge from military service, that the 
clinical evidence of the veteran's private treatment during 
that period was available to VA and should have been obtained 
from the veteran's private physician, and, finally, that a 
claim for DIC benefits had been submitted by his mother, the 
veteran's widow, within one year following the veteran's 
death.

The facts in this case are as follows.  The RO denied a claim 
of entitlement to DIC benefits submitted by the appellant's 
mother in April 1977.  The appellant was born on June [redacted], 
1976.  At the time of his mother's April 1977 application, 
the appellant was a minor and his mother had not remarried.  
The only evidence of record at that time concerning the 
veteran's death indicated that he died as a result of 
generalized carcinomatosis as the result of carcinoma of the 
bladder that apparently had been diagnosed and treated in 
1970.  The veteran died at a VA medical center in Chicago, 
Illinois.  The original application for DIC benefits did not 
refer to private medical treatment received by the veteran 
for carcinoma of the bladder prior to 1970.  Also of record 
at that time were copies of the veteran's service medical 
records that were negative for the disability that resulted 
in the veteran's death.  The claim for DIC benefits was 
denied by the RO in April 1977 because there did not appear 
to be any relationship between the cause of the veteran's 
death, and because the evidence then of record did not 
indicate that carcinoma of the bladder had its onset within 
one year following the veteran's discharge from military 
service.  


The appellant submitted a claim for DIC benefits by virtue of 
an application submitted by his mother and received by VA on 
August 26, 1991.  In conjunction 
with that claim, evidence was submitted from a private 
physician that reflected treatment for carcinoma of the 
bladder as early as September 1969.  These records reflected 
the opinion of a private physician to the effect that the 
veteran's carcinoma of the bladder had its onset prior to 
February 1969.  Thus, based upon that evidence, the Board 
concluded that the veteran had developed the disability that 
ultimately led to his death during the one year following his 
discharge from military service.  As such, service connection 
was warranted, and DIC benefits were granted to the 
appellant.  

Except as otherwise provided, the effective date of an award 
of DIC benefits based upon an original claim, or a reopened 
claim after final disallowance, will be the date of receipt 
of the claim, or the date entitlement arose, whichever is the 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the 
instant case, the appellant's claim for DIC benefits was not 
received until August 26, 1991; because that date is more 
than one year following the date of the veteran's death, DIC 
benefits cannot be awarded from an earlier date.  
Alternatively, the April 1977 application for DIC benefits 
submitted by the appellant's mother in April 1977 cannot 
serve as a basis for an independent claim submitted by the 
appellant.  Pursuant to 38 U.S.C.A. § 3.152(c)(1), at the 
time the April 1977 claim was submitted, the appellant had no 
entitlement to DIC benefits in his own right because his 
mother, as surviving spouse, had the superior right to such 
benefits, if entitlement was established.  Thus, under either 
theory of the case, an effective date prior to August 26, 
1991, for a grant of DIC benefits is not warranted.  



ORDER

Because August 26, 1991, was the earliest date from which DIC 
benefits could be 
awarded, the benefit sought on appeal is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

